IN THE UNITED STATES COURT OF APPEALS
                           FOR THE ELEVENTH CIRCUIT

                  _____________________________________
                                  No. 96-8116
                  _____________________________________
                        D. C. Docket No. 1:95-CV-2669



ARTHUR L. CROWE, JR., EDITH CROWE INGRAM,
ELEANOR INGRAM KIEFLING,
                                                 Plaintiffs-Appellants,

      versus

DANIEL COLEMAN, CROWN CENTRAL PETROLEUM
CORPORATION, CROWN STATIONS, INC.,

                                                 Defendants-Appellees.

                  ______________________________________
                 Appeal from the United States District Court
                     for the Northern District of Georgia
                  _______________________________________
                                (May 21, 1997)


Before EDMONDSON and BLACK, Circuit Judges, and RONEY, Senior Circuit Judge.



EDMONDSON, Circuit Judge:

      Plaintiffs-Appellants appeal from the district
court's denial of their motion for remand to the

Superior Court of Cobb County, Georgia and
from      the     grant       of    summary             judgment          for
Defendant Daniel Coleman. Because the district

court erred in concluding that Plaintiffs could
maintain no possible cause of action against
Georgia-resident     Defendant     Coleman,     we
reverse the district court's denial of Plaintiff's

motion for remand. Because the case must be
returned to state court, we vacate the award of
summary judgment.



                   I. Background



   Plaintiffs are Arthur Crowe, Jr., Edith Crowe

and Eleanor Ingram Kiefling. Together they own

a parcel of land in Georgia.   Plaintiffs filed suit
in the Superior Court of Cobb County against

Defendants Crown Stations, Inc. ("Crown"), a

subsidiary    of    Crown   Central    Petroleum
Corporation, and Daniel Coleman. Jurisdiction
in state court was based on Coleman, who is a

Georgia resident.    See O.C.G.A. § 9-10-30.     In

their complaint, Plaintiffs alleged that Coleman,


                        2
as the current owner of the land adjoining
Plaintiffs' property, and Crown, as the former
owner, were liable for damages caused to

Plaintiffs   by   the   escape   of   gasoline   from
Defendants' property onto Plaintiffs' property.
Defendant Coleman was served with a copy of

the complaint on September 29, 1995.
    On October 20, Defendants filed a notice of

removal of the case to the District Court for the

Northern District of Georgia; Defendants alleged

that Georgia-resident Defendant Coleman had
been fraudulently joined to defeat diversity

jurisdiction.     On     November     13,   Defendant

Coleman submitted a motion for summary

judgment, claiming that he did not cause
Plaintiffs' harm.       In support of this motion,

Coleman submitted his own affidavit and the
affidavit of a Crown engineer. These affidavits
said that, although Crown formerly operated a


                           3
service station on the land adjacent to Plaintiffs'
property and stored petroleum in underground
storage tanks (USTs), those USTs were removed

from the ground before Coleman became the
owner of the property.      Coleman swore in his
affidavit that, during his ownership, he "never

caused the release of any petroleum products at
the S. Atlanta Rd. property [that is, his own

land]."

   Also on November 13, Plaintiffs moved for

remand to state court, arguing that they stated
a valid claim for continuing nuisance against

Coleman    under   Georgia     law.      Defendants

responded     by   contending     that    Plaintiffs'

complaint only alleged a cause of action for
trespass and, if a nuisance had been alleged,

that Plaintiffs could succeed on no nuisance
claim against Coleman.        On November 30,
Plaintiffs moved to amend their complaint to


                        4
state expressly a cause of action for nuisance.
On January 11, 1996, the district court issued an
order (1) denying Plaintiffs' motion to remand to

state court, concluding there was no possibility
Plaintiffs could establish a cause of action
against Coleman; (2) denying Plaintiffs' motion

to amend the complaint as futile; and (3)
granting    Defendant   Coleman's       motion   for

summary judgment.



                 II. Discussion



A. The Law of Remand


   In   a   removal   case   alleging    fraudulent

joinder, the removing party has the burden of
proving that either: (1) there is no possibility
the plaintiff can establish a cause of action

against the resident defendant; or (2) the


                        5
plaintiff has fraudulently pled jurisdictional facts
to bring the resident defendant into state court.
Cabalceta v. Standard Fruit Co., 883 F.2d 1553,

1561 (11th Cir. 1989).        The burden of the

removing party is a "heavy one."         B, Inc. v.
Miller Brewing Co., 663 F.2d 545, 549 (5th Cir.
Unit A 1981).

    To determine whether the case should be
remanded, the district court must evaluate the

factual allegations in the light most favorable to

the plaintiff and must resolve any uncertainties
about state substantive law in favor of the

plaintiff. Id. at 549.   The federal court makes

these determinations based on the plaintiff's

pleadings at the time of removal; but the court
may    consider     affidavits   and   deposition
transcripts submitted by the parties. Id.
    While   "the   proceeding    appropriate    for

resolving a claim of fraudulent joinder is similar


                          6
to that used for ruling on a motion for summary
judgment under Fed. R. Civ. P. 56(b)," id. at n.9,

the jurisdictional inquiry "must not subsume

substantive determination."         Id. at 550.    Over
and over again, we stress that "the trial court

must   be   certain    of   its   jurisdiction    before
embarking upon a safari in search of a judgment

on the merits." Id. at 548-49. When considering

a motion for remand, federal courts are not to
weigh the merits of a plaintiff's claim beyond

determining whether it is an arguable one under

state law. See Id.. "If there is even a possibility

that a state court would find that the complaint

states a cause of action against any one of the
resident defendants, the federal court must find

that joinder was proper and remand the case to
state court." Coker v. Amoco Oil Co., 709 F.2d
1433, 1440-41 (11th Cir. 1983), superseded by
statute   on   other    grounds       as   stated     in


                            7
Georgetown Manor, Inc. v. Ethan Allen, Inc., 991
F.2d 1533 (11th Cir. 1993).

    This consequence makes sense given the
law that "absent fraudulent joinder, plaintiff has
the right to select the forum, to elect whether to

sue joint tortfeasors and to prosecute his own
suit in his own way to a final determination."

Parks v. The New York Times Co., 308 F.2d 474,

478 (5th Cir. 1962). The strict construction of
removal statutes also prevents "exposing the

plaintiff to the possibility that he will win a final

judgment in federal court, only to have it

determined that the court lacked jurisdiction on

removal," see      Cowart Iron Works, Inc. v.
Phillips Constr. Co., Inc., 507 F. Supp. 740, 744

(S.D. Ga. 1981) (quoting 14A C. Wright & A.
Miller, Federal Practice and Procedure § 3721),
a result that is costly not just for the plaintiff,




                         8
but for all the parties and for society when the
case must be relitigated.



B. The Parties’ Arguments


   Plaintiffs argue that removal of this case
was improper and that remand is required,

because Plaintiffs have stated a valid nuisance
claim against Defendant Coleman.1 Defendants

make two arguments challenging Plaintiffs'

nuisance claim.      First, Defendants argue that
Plaintiffs' complaint at the time of removal only

stated   a   claim   for   trespass   and   did   not

expressly state a claim for nuisance. Second,


      Although Plaintiffs' complaint alleged a
trespass claim
against all Defendants, including Coleman,
Plaintiffs acknowledge
that they have no trespass claim against
Coleman under Georgia law because Coleman
did not cause the petroleum to be released onto
his property.    So, Plaintiffs' argument for
remand relies solely on the nuisance claim.
                           9
Defendants    argue       that,   even   if   Plaintiffs'
complaint otherwise stated a cause of action for
nuisance, no possibility exists that Plaintiffs can

establish a nuisance claim against Coleman
under Georgia law.



   1.   Adequacy     of    Plaintiffs'   Pleading    for

Nuisance Claim


   Plaintiffs' complaint in this case was a

verified one, that is, under oath in respect to the

facts. The complaint says, among other things:


                           8.

            The defendants have allowed the
escape of
            gasoline from their property onto the
property
            of the plaintiffs.

                           9.

          The actions of the defendants in
allowing gasoline

                           10
              to escape from their property and to
travel onto
           the property of the plaintiffs is a
trespass for
           which damages may be awarded and
which
           should be permanently enjoined.
                         ...
                          12.

              The plaintiffs have made demands
upon the
            defendants to remove from the
property of the
            defendants the gasoline that they
have allowed
            to trespass and contaminate the
plaintiffs'
            property and which continues to do
so. The
            defendants' failure to so remove the
gasoline
            and accompanying contamination
prevents the
            property of the plaintiffs from being
salable.
            (emphasis added).

     When multiple defendants are named in a
complaint, the allegations can be and usually
are to be read in such a way that each defendant

is   having    the   allegation   made   about   him


                          11
individually. We also note that, under the liberal
requirements of notice pleading, "[n]o technical
forms of pleading . . . are required." See Fed. R.

Civ. P. 8(a); O.C.G.A. § 9-11-8(a)(2)(A).

      The word "trespass," although it can mean
a specific form of tort action, can also mean "a

wrongful entry upon the lands of another" or an
"encroachment or intrusion."        The Random
House Dictionary of the English Language 2016

(2d    ed.   1987).   So,    although   Plaintiffs'

unamended complaint -- including paragraph 12
-- might be capable of more than one meaning,

the complaint can easily be read to be a sworn

statement that Coleman has allowed gasoline
from his land to intrude wrongfully (and to

continue to intrude) on Plaintiffs' property and
to contaminate Plaintiffs' land.   Once more, a
plaintiff seeking to have his case remanded to




                        12
state court is to be given the benefit of every
reasonable inference in his favor.



     2.   Nuisance Claim Under Georgia Law




     We now must decide whether the facts

alleged in Plaintiffs' complaint state even an

arguable cause of action under Georgia law.
The answer is "yes."

     Defendants      contend      that   Georgia      law
creates no cause of action against a landowner

for the failure to abate a continuing nuisance

caused by his property where the landowner did
not create the nuisance: again, no one claims

that Coleman caused gasoline to spill onto his
land. And, Georgia case law may be in conflict
on   this   issue.    But,   at   this   point   in   the

procedural history of the case -- that is, on a


                         13
motion for remand, our analysis (as well as the
district court's) must be limited to determining
whether Plaintiffs have even an arguable claim.

So,    any      ambiguity     or     doubt     about    the
substantive state law favors remand to state
court.

      Section    41-1-5(a)   of     the   Georgia      Code
provides:       "The alienee of a person owning

property injured may maintain an action for

continuance of the nuisance for which the

alienee of the property causing the nuisance is
responsible." The statute provides no guidance

about whether an alienee, such as Coleman,

may be held responsible for a nuisance where

he engaged in no act -- in this case, the storage
of    petroleum    --   which      initially   caused   the

nuisance if he, after notice, refuses to abate the
continuing nuisance:         in this case, petroleum
seeping from his land onto adjoining land. The


                             14
parties point to no Georgia Supreme Court case

that has decided the issue.2
   Each party relies on a Georgia Court of
Appeals   case   to   support   its   argument.

Defendants point to C&S Trust Co. v. Phillips
Petroleum Co., 385 S.E.2d 426, 428 (Ga. App.
1989), where the court rejected the plaintiffs'

nuisance claim against the subsequent owner of
adjoining property when that adjoining property

was already contaminated and its subsequent

owner did not contribute to the contamination.
Plaintiffs point to Hoffman v. Atlanta Gas Light


    In their brief, Defendants cite the Georgia
Supreme Court case of Cox v. Cambridge
Square Towne Houses Inc., 239 Ga. 127 (1977),
for the proposition that "a defendant must
engage in some act or operation which
continues a nuisance in order to be liable." In
Cox, the plaintiff sued the owner of adjoining
property; the defendant had installed the storm
sewer that was the subject of the nuisance
claim. Cox did not involve a suit against an
alienee who owned property after the creation of
the nuisance; so the court did not decide the
issue.
                      15
Co., 426 S.E.2d 387, 391 (Ga. App. 1992), where
the court permitted a nuisance claim where the

defendant     did       not    cause   the   initial
contamination of the defendant's land, but
where the preexisting contamination of the

defendant's land continued to migrate onto the
plaintiffs' property.

   On the face of these opinions, there appears

to be a conflict on this issue in the Georgia

appellate decisions.      Defendants, and Judge

Roney in his dissent, point to factors which
might distinguish this case from Hoffman.3        If

this case were properly before the district court

     We do not reject the proposed distinctions.
We accept that they may possibly be
appropriate; but, more important, we do not see
them as doubtlessly correct either.          For
example, Hoffman never seems to reply
completely on some contract concept to
support the cause of action allowed in that
case: a nuisance claim against the property
owner who created no contamination, but
whose property was the source of the
contamination of his neighbors’ -- the plaintiffs
-- land.
                          16
(and   this   court)   under     original   diversity
jurisdiction, we would be obligated to predict
how the Georgia Supreme Court would rule on

this issue or to certify the question to the
Georgia Supreme Court.           For purposes of
determining    whether    this   case   should    be

remanded to state court, however, the inquiry
by federal judges must not go so far:

        This is an Erie problem in part, but only
part. In
        the usual diversity situation a Federal
Court, no
        matter how difficult the task, must
ascertain (and
        then apply) what the state law is. . . . But
here the
        question is whether there is arguably a
reasonable
        basis for predicting that the state law
might impose
        liability on the facts involved. If that
possibility
        exists, a good faith assertion of such an
expectancy
        in a state court is not a sham, is not
colorable and
        is not fraudulent in fact or in law.




                         17
Bobby Jones Garden Apartments v. Suleski, 391
F.2d 172,    176-77    (5th      Cir.   1968)    (citations

omitted). In this case, the arguable confusion in
Georgia law itself supports remanding this case
to state court.        See Parks, 308 F.2d at 477
(noting in fraudulent joinder case that, "doubtful

issues    of   law     due    to   absence    of     definite
pronouncements by the state supreme court are

to   be   tried   in    the    court      having    original

jurisdiction of the case and are not to be
determined in a removal proceeding.").

     In the present case, neither the words of

Plaintiffs' verified complaint nor -- as we will

discuss more -- the remainder of the record

before    the     district     court      forecloses     the
possibility that petroleum, which had already
leaked onto Defendants' property from the

removed tanks, has continued to seep onto
Plaintiffs' property during Coleman's ownership


                              18
of the former service station site.   Unlike the
complaint, Defendant Coleman's answer is not
under oath; but he denies wrongdoing.          His

denial, of course, does nothing to undercut the
fact that plaintiffs have set out an arguable
nuisance claim against him; the answer, at

most, shows a controversy that needs to be
resolved.

   3.   Defendants' Affidavits



   Defendants also submitted affidavits which

say that -- before Coleman's ownership of the
former service station site -- the USTs were

removed from the ground, and no petroleum

products have been since stored or sold at the

property. In addition, Coleman specifically says
in his affidavit:      "I have never caused the
release     of   any    petroleum   products    at
[Defendants'] property." (emphasis added).


                         19
    Coleman submitted the affidavits in support
of his motion for summary judgment before the

district court ruled on Plaintiffs' motion for
remand.    Although submitted in support of a
motion for summary judgment, Defendants'

affidavits were probably properly considered by
the district court on the question of remand;

and we too will take them into account in

deciding the limited question of whether a
possibility exists that Plaintiffs have stated a

nuisance cause of action against Coleman. See
Cabalceta, 883 F.2d at 1561.

    Seemingly on the basis of Defendants'

affidavits4,   the   district   court   found   and

    Based on the docket entries, we suppose
that a hearing at which the parties were allowed
to argue was held on the motions in the district
court. We know that when motions are orally
argued (even when the pertinent hearing is for
argument only and not one for the presentation
of evidence), important things sometimes
happen which impact on the factual record -- for
example, the judge while interrogating the
lawyers obtains stipulations, concessions, and
                         20
concluded it to be undisputed that: "Since at

least May 14, 1991, there have been . . . no
petroleum releases from the site" (emphasis
added).   If "release," as used by the district

court, means no seepage or leakage onto
Plaintiffs' land,5 we cannot see how that fact can
be said to be undisputed from the paper record

before the district court and us.      Coleman's



so on. But in this case, no one has said the oral
argument in district court amended the paper
record. And the transcript of the hearing in the
district court is not part of the appellate record.
So, we believe we are looking at the same
factual record that was before the district court.
   The district court might have used "release"
to mean no release of gasoline onto the
Defendants' own land. This fact is undisputed.
The district court may then have gone on to
conclude that Georgia law allows no cause of
action against Coleman even if gasoline, which
had been released into the soil at the service
station site before Coleman owned it, had
seeped
onto Plaintiffs' land after Coleman bought the
former service station site.     This approach
would be erroneous, because it would entail a
decision about Georgia law when the state's
precedents are not plainly consistent.
                        21
affidavit and Plaintiffs' sworn complaint seem to
leave open -- as completely disputed -- whether
gasoline from Coleman's land (after he became

the landowner) has intruded, and continues to
intrude, onto Plaintiffs' land.   By the way, we
note that Plaintiffs -- before the district court

ruled on the summary judgment motion -- filed,
pursuant to the district court's local rules, a

"Statement of Material Facts to Which There

Remains a Genuine Issue to Be Tried," which

included this statement: "Gasoline continues to
leak from the contaminated property owned by

Coleman onto the property of the Plaintiffs."

   In the light of the ostensible dispute of fact

appearing in the documents in the record --
including   those   under   oath    --   summary

judgment for defendant Coleman was very
possibly erroneous. But, as a reviewing court,
we need not go so far as to say summary


                       22
judgment was wrongfully entered. We can just
say (and we do say with more certainty) that the
motion for remand was improperly denied.

      In terms of this circuit's law, the main point
for us is this one: For a Plaintiff to present an
arguable claim against an in-state defendant

and, therefore, to require a case removed to
federal court to be remanded to state court, the

plaintiff need not show that he could survive in

the    district    court    a    motion      for    summary

judgment filed by that in-state defendant. For a
remand, the plaintiff's burden is much lighter

than    that:       after   drawing         all    reasonable

inferences from the record in the plaintiff's favor

and then resolving all contested issues of fact
in favor of the plaintiff, there need only be "a

reasonable basis for predicting that the state
law    might       impose       liability   on     the   facts

involved."        B., Inc., 663 F.2d at 550 (quoting


                                23
Bobby Jones Garden Apartments, 391 F.2d at

177)   (emphasis     added).      Because     the

procedures are similar while the substantive
standards are very different, district courts must
exercise extraordinary care to avoid jumbling up

motions for remand and motions for summary
judgment that come before them.

   In the remand context, the district court's

authority to look into the ultimate merit of the

plaintiff's claims must be limited to checking for

obviously   fraudulent    or   frivolous   claims.
Although we have said that district courts may

look beyond the face of the complaint, we

emphasize that the district court is to stop short
of adjudicating the merits of cases that do not

appear readily to be frivolous or fraudulent.
Applying these principals to this case, we
conclude that the district court -- given the

record before it -- should have remanded the


                       24
case to state court and should have never
addressed the motion for summary judgment.



    4.   Oral Argument in the Appellate Court



    This case, however, presents one more
question. In dissent, Judge Roney points out a

statement made at oral argument in this court
by Plaintiffs' counsel; Judge Roney concludes

from the statement that Plaintiffs cannot in fact

dispute that no gasoline has intruded onto
Plaintiffs'   land   from   Coleman's   land   since

Coleman was the landowner.         Therefore, we

must answer this question: If the district court

erred on the record before it, does this error
become harmless given Plaintiffs' counsel's
words to the appellate court?




                            25
        The   pertinent   statement     of   Plaintiff-

Appellants' counsel occurred during the rebuttal
in the context of the following exchange:

   Judge Roney:                "Is [the district court
judge] correct or
                    incorrect when he says, 'The
following
                    facts are undisputed: There
have been
                    no petroleum releases from
the site
                    since May 14, 1991.'"

   Counsel:               "He is correct that there
has been
                    no -- that was the day the
tanks
                    were taken out. There could
have
                    been no new releases, but it is
                    undisputed that the gasoline
                    remains on . . . "

    Judge Roney:               "I'm not talking about
that. I'm talking
                    about whether any gasoline
flowed from
                    the    property    Mr.   Coleman
owned after
                    he owned it?"6

   At this point, Judge Roney may be asking a
question which is different from the one the
district court addressed when the district court
said, "[s]ince at least May 14, 1991 . . . there
                          26
    Counsel:         "We could not prove one
way or the                   other. So, I cannot
technically say that                the new
flow since Coleman ran it is
    disputed."
   That       concessions          and    admissions       of

counsel at oral argument in appellate courts can
count against them is doubtlessly true.                  See,
e.g., Rozar v. Mullis, 85 F.3d 556, 563 (11th Cir.

1996); United States v. Gerber, 994 F.2d 1556,
1558     (11th     Cir.   1993).     But    waivers      and
concessions made in appellate oral arguments

need     to   be    unambiguous          before   they    are

allowed to change the outcome of an appeal

from a reversal to an affirmance. See Glick v.

White Motor Co., 458 F.2d 1287, 1291 (3d Cir.
1971) ("[T]o be binding, judicial admissions

must be unequivocal.")             In the context of the
entire   oral      argument    in    this   case   and     of
Plaintiffs' briefs, we are unwilling to base the

have been no petroleum releases from the site."
See supra note 5.
                             27
outcome of this case on a few words uttered in
the last minute of Plaintiffs' counsel's rebuttal.



   For     example,    earlier   in   the   same   oral
argument, the following exchange occurred
between Judge Roney and Appellants' counsel:

    Judge Roney:               "Where is the evidence
that there was
                      any continued leaking after
Coleman
                      got the property?"

    Counsel:             "There is evidence. It is
alleged in
                      the complaint . . ."
   Judge Roney:                "No. It is very diffuse."

   Counsel:              "Here is the confusion.
There is not
                      the leakage from the tanks.
The
                      tanks are gone. But, there is
                      gasoline on the adjoining
property
                      that, number one, continues
to leak
                      onto the . . . " [counsel was
interrupted]




                          28
     At another point in the oral argument,
Appellants' counsel spoke these words:
    Counsel:              "[The defendants] did not
claim
                     or   deny     in   the   summary
judgment
                     that the gasoline continues to
be
                     there.      Nobody denies that,
because
                     it is."
   Judge Roney:                  "Continues to be
where?"
     Counsel:             "In the ground."

   Judge Roney:                  "On    your client's
property?"
   Counsel:               "On our client's property
and on
                     [the defendants'] property."

     For   other   representations       of    plaintiff-

appellants on the timing of the seepage of
gasoline onto their land, see Appellant's Brief at

page 13 (characterizing the continuing nuisance
as "the exuding gasoline") and at page 15 ("the
pollutants      currently      obtruding      Plaintiffs'


                            29
property represent the continuing nuisance").
See also Appellant's Reply Brief at page 6 ("The
cause of action against Coleman stems, not

from any involvement with the leaky USTs, but
rather, from his passive acquiescence of the
continuing exudation of contamination from his

property after failing his statutory duty to abate

it upon Appellants' request.") (emphasis in

original).
    Taken as a whole, we cannot say that

Plaintiff-Appellants' counsel's statements about

when gasoline has seeped onto his clients’ land
were so consistent, plain and favorable to

Coleman as to make the district court's error, in

the light of the record before it, harmless in
reality. Again, if there is ambiguity about what

Plaintiffs'   counsel   has   said,   Plaintiffs   are
entitled to the construction most favorable to
remand.


                         30
                III. Conclusion


    If removal is doubtful, we remand the case.
Therefore, we send this case back to the district

court to remand it to state court.7 In doing so,
we express no view of the ultimate outcome on

the merits. Georgia's state courts -- which have
the final word on Georgia law -- will decide all

that.

    SUMMARY JUDGMENT VACATED.
    REVERSED and REMANDED.



RONEY, Senior Circuit Judge, dissenting:



    I respectfully would affirm for the reasons
set forth in Judge Moye’s Order.

    Because we decide that the district court
erred by denying Plaintiffs' motion for remand
based on the unamended complaint, we do not
address Plaintiffs' argument that the district
court erred by refusing to allow Plaintiffs to
amend their complaint.
                       31
   The reversal is based on the fact that there
is “petroleum seeping from his [Coleman’s] land
onto adjoining land” and that “the preexisting

contamination of the defendant's land continued
to migrate onto the plaintiffs’ property.”              The
majority opinion recites that “neither the words

of Plaintiffs’ complaint nor the remainder of the
record foreclose the possibility that petroleum

has continued to seep onto Plaintiffs’ property

during Coleman’s ownership.”

   This     is        contrary     to   the   record,   the
understanding           of    Judge      Moye,   and    the

admissions of counsel at oral argument. Judge

Moye recited as undisputed that since May

1991, prior to Coleman’s ownership:                “There
have been no petroleum releases from the site.”

The parties do not dispute this fact on appeal.
When asked directly about the accuracy of this
statement        at    oral   argument,       counsel   for


                              32
plaintiffs said: “We could not prove one way or
the other. So I cannot technically say that the
new flow since Coleman owned it is disputed.”

Therefore, the case presented to this Court is
based on this undisputed critical paragraph in
Judge Moye’s opinion:

      Since at least May 14, 1991, there have
      been    no  deliveries   of  petroleum
      products to the former service station,
      there have been no petroleum products
      sold from the site, there have been no
      petroleum products stored at the site,
      and there have been no petroleum
      releases from the site.

      On these undisputed facts, Georgia law is

clear. If Coleman did not own the property or

the     offending   tanks     that    caused       the
contamination, he cannot be held responsible
for the fact that the contaminants remain on the

plaintiffs’ property.   Citizens & So. Trust v. Phillips
Petro., 385 S.E.2d 426, 428 (Ga. App. Ct. 1989)

(“That there was no reoccurrence of a leak from
the     underground      storage      tanks      after

                        33
[defendants] purchased the property and relined
the tanks is undisputed. . . . Accordingly, the
trial court did not err in granting summary

judgment in favor of the [defendants].”).
      To the extent that plaintiffs seek to read

Hoffman v. Atlanta Gas Light Co., 426 S.E.2d 387 (Ga.
App. Ct. 1992), to the contrary, they overlook

the critical facts of that case. “Atlanta Gas Light
now holds and controls the easement and the

pipeline which are the physical source of the
contamination. . . . We will not hold that the

alienee of the easement and pipeline has no legal

duty to abate a continuing nuisance, particularly
under the easement agreement in effect between Atlanta Gas

Light and [the complaining landowners].” Id. at 391.
(Emphasis added). In this case, Coleman never
held, controlled or owned the tanks that caused
the    contamination,      nor   did   he    have    any




                           34
contractual      relation    with    the    complaining
landowners.
   Plaintiffs' argument is that they made a

demand      of     Coleman          to     remove     the
contamination on their property and that his
refusal to do so amounts to a continuing

nuisance.     There     is    no    authority   for   the
proposition that by demanding the removal of a

nuisance by someone who has had nothing to

do with the source or maintenance of it, or the

things which caused it, can somehow create a
cause of action against them for a “continuing”

nuisance, which they have never had anything

to do with in the first place.

   Under the undisputed facts as presented to
this Court on appeal, plaintiffs have no cause of

action against Coleman, and the district court
correctly so ruled.
   I would affirm.


                            35